PER CURIAM:
This claim was submitted for decision upon a written stipulation to the effect that the respondent is liable for damages in the sum of $262.98, based on the following facts: On or about November 12, 1980, claimant was operating his 1980 AMC Eagle automobile on Route 7 in the vicinity of Gore, West Virginia, when a truck owned by the Department of Highways spilled limestone on claimant’s car. Respondent’s negligent operation of its truck was the proximate cause of the damages suffered by the claimant, and the Court makes an award to the claimant in the amount stipulated.
Award of $262.98.